Citation Nr: 1534998	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in St. Petersburg, Florida that in pertinent part, denied service connection for hypertension.

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Medical records on file reflect that the Veteran has a current diagnosis of hypertension.  The determining issue is whether this condition is related to service or a service-connected disability.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  When determining service connection, all theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran contends that his current hypertension is secondary to service-connected diabetes mellitus.

He underwent a VA compensation examination in February 2010 to determine the etiology of his current hypertension.  Although the VA examiner provided a medical opinion that hypertension is less likely caused by or the result of type II diabetes, she did not provide an opinion as to whether this condition was aggravated by service-connected diabetes, or as to whether this condition began in service.  Thus, this medical opinion is inadequate, and another medical opinion is required, with an adequate supporting rationale.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any ongoing VA or private medical records reflecting treatment for hypertension dated since April 2010 that are not already on file, and associate them with the electronic claims file.

2.  Upon receipt of all additional records, obtain an addendum medical nexus opinion from a VA examiner, concerning the etiology of the Veteran's hypertension.

The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that current hypertension is related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) that hypertension was manifested within the first year after his separation from service in January 1970?

(c) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected diabetes mellitus type II, or any other service-connected disability, caused or is aggravating current hypertension? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

3.  Finally, readjudicate the claim on appeal with consideration of all additional evidence received since the statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



